DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-9 and SPECIES  A-1, B-1, C-1, D-1, E-2, and F-1 in the reply filed on 18APR2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods, there being no allowable generic or linking claim.
Priority
Benefit of domestic priority of application 62/521,542 filed on 06/19/2017 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4,6,8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 sets forth the limitation “the non-condensable media comprises at least one of air, […], or oxygen.”, which is an improper Markush claim. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h).
Claim 4 sets forth the limitation “the mechanical separation device comprises at least one of a sedicanter centrifuge, […], or a settling tank”, which is an improper Markush claim. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h).
Claim 6 sets forth the limitation “a dryer comprising at least one of a rotary drum dryer, […], or a freeze dryer”, which is an improper Markush claim. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h).
Claim 8 sets forth the limitation “the enzyme comprises at least one of betaglucanase enzyme, […] or hemicellulase enzyme”, which is an improper Markush claim. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05(h).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over BOOTSMA (US 20140242251) in view of ZEITSCH (DE 2748478).
Regarding claims 1,3-4, BOOTSMA teaches systems and methods for stillage
Fractionation (title, Figs.) comprising:
receiving a process stream (e.g. thin stillage, Fig. 3 #306) comprising a mixture of liquids and solids (abstract);
separating the solids from the liquids in the mixture with a mechanical separation device (via a decanter centrifuge; par. [0057]), to provide a separated solids stream (Fig. 3 #322) and a separated liquids stream (Fig. 3 #320), wherein the separated solids stream comprises 58.6% protein (par. [0059], which anticipates the claimed range of at least 38%); and
producing at least a portion of the separated solids stream as a feed product (Hi-protein DDG, Fig. 3 #326; par. [0007]).
BOOTSMA does not teach adding non-condensable media to the mixture of components to change a density of each of the components. However, ZEITSCH teaches centrifugal separation of dispersions into their phases - by adding gas (title; see translation), which may be e.g. air (par. [0017]) in order to improve separations (abstract).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the method of BOOTSMA to add a non-condensable gas as taught by ZEITSCH in order to improve separations. The references are combinable, because they are in the same technological environment of separation technologies. See MPEP 2141 III (A) and (G).
Regarding claim 2, BOOTSMA teaches the process stream comprises a fractionated stillage (title, Fig. 3).
Regarding claim 5, BOOTSMA teaches drying (Fig. 3 #324) the separated solids stream to provide a dried feed product.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over BOOTSMA (US 20140242251) in view of ZEITSCH (DE 2748478) and KOHL (US 20130165678).
Regarding claim 6, BOOTSMA does not specify the dryer type. However, KOHL teaches suspended solids separation systems and methods (title, Figs.) including drying a thin stillage product using a dryer (Fig. 2 #244), which may be any suitable dryer such as a steam tube dryer (par. [0072]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the dryer of BOOTSMA to be a steam tube dryer as taught by KOHL, which is a suitable dryer known in the art. The references are combinable, because they are in the same technological environment of grain ethanol technologies. See MPEP 2141 III (A) and (G).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over BOOTSMA (US 20140242251) in view of ZEITSCH (DE-2748478) and DALE (US 20120183643).
Regarding claims 7-9, BOOTSMA does not teach adding enzymes. However, DALE teaches a livestock feed from corn ethanol byproduct (title, Figs.) comprising treating separated stillage with an enzyme (e.g. beta-gulcanase; par. [0043]) for enzymatic hydrolysis to provide a hydrolysate (par. [0017]) and drying (Fig. 2) the hydrolysate to provide a dried feed product (distillers grains, Fig. 2) for the purpose of releasing oils in the gums and proteins and increasing digestible energy of distillers grains (par. [0015,0017-0018]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the method of BOOTSMA to treat the solids with an enzyme and drying the hydrolyzate as taught by DALE for the purpose of releasing oil and increasing the digestible energy of distillers grains. The references are combinable, because they are in the same technological environment of grain ethanol technologies. See MPEP 2141 III (A) and (G).
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ethanol Co products 2015. Discloses distillers dried grains products
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Liam Royce/Examiner, Art Unit 1777
LIAM A. ROYCE
Primary Examiner
Art Unit 1777